DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al (USPN 8,921,688).
In regard to claims 1, 4 and 5, Yamasaki et al. teach a method of forming a laminate and thereby a laminate comprising a coating layer (the transparent conductive film of Yamasaki et al.) provided on the surface of a base film, where the coating layer is formed from an aqueous mixture (see, for example, col. 21, lines 40-51, which discloses that the dispersion medium of the 
In regard to the recitation regarding the laminate being a gas barrier laminate, and the coating being a gas barrier layer, one of ordinary skill in the art at the time of the filing of the application would have recognized that the laminates taught by Yamasaki et al. and those discussed above in the basis for rejection would function as a gas barrier laminate and that the coating would function as a gas barrier layer both because (1) all layers of the laminate are solid, continuous layers, with no discontinuities that would allow gas to permeate through the laminate and (2) the coating material taught by Yamasaki et al. as discussed above corresponds to the claimed coating material (thus the coating taught by Yamasaki et al. would function as a gas barrier layer). Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II. Furthermore, the recitation “gas barrier” in “gas barrier laminate” and “gas barrier layer” are functional limitations, and 

In further regard to claim 4, one of ordinary skill in the art at the time of the filing of the application would have recognized that the coating formed from the aqueous mixture of the polymer, metal alkoxide or metal alkoxide hydrolysate and ionic compound including zinc ions discussed above is a layer including zinc ions and an organic-inorganic composite that results from the polymer and metal alkoxide or metal alkoxide hydrolysate (where the polymer forms the organic portion of the composite and the product of the metal alkoxide or metal alkoxide hydrolysate and the other pertinent reactants results in the inorganic portion of the composite). Note that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145 II.

In regard to claim 2, Yamasaki et al. teach the method as discussed above in regard to claim 1. While Yamasaki et al. teach do not explicitly teach that the source of the zinc ions is zinc chloride, one of ordinary skill in the art at the time of the filing of the application would have recognized that zinc chloride would have been a suitable source of the zinc ions of the resistance reducer of the coating taught of Yamasaki et al., and that such zinc chloride could have reasonably been a (and would have been an obvious) source of the zinc ions used in the resistance reducer of Yamasaki et al., even if  zinc chloride was used as a source prior to the actual formation of the coating of Yamasaki et al. (in other words, one of ordinary skill in the art 

In regard to claims 3, 6 and 7, Yamasaki et al. teach the method and gas barrier laminate as discussed above in regard to claims 1, 4 and 5. Yamasaki et al. teach that the relative amount of the resistance reducers is preferably 0.2 to 15% by mass relative to the mass of the conductive oxide powder (col. 21, lines 62-64), and that the relative amount of the conductive oxide powder within the solid fraction of the transparent conductive film composition is preferably within a range from 50 to 90% by mass (col. 20, lines 2-5).  One of ordinary skill in the art at the time of the filing of the application would have recognized that the relative amount of the zinc ions in the ionic compounds that includes zinc that may be used as the resistance reducer of the coating as taught by Yamasaki et al. greatly overlaps with the claimed range of 1 to 10 mass % of the coating of Yamasaki et al. (the coating of Yamasaki et al. corresponds to the claimed gas barrier layer).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782